DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Information Disclosure Statement
Applicant’s information disclosure statement filed 9/7/2022 has been considered and is included in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one greenhouse must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hinson (US 9509247) in view of Kodama (CN 105228441) and Ducros (FR 3042382), and further in view of Chuang et al. (JP 2011015676, machine translation attached).
Regarding claim 1, Hinson discloses a power generation plant comprising: a support structure formed by a plurality of supporting poles aligned fixed to a ground, said support structure being a bi-dimensional structure placed on an agricultural land, with any orientation (Figures: solar trackers (5) includes supporting poles aligned and fixed to the ground with agricultural land below), a handling system configured for a plurality of solar energy receptor devices placed on the plurality of supporting poles arranged in a row, adapted to allow movement of said receptor devices around at least a first axis (Figure 2; solar tracker (5) configured for a plurality of solar panel assemblies (10) arranged in a row and adapted to allow movement of (10) around at least a first axis (length of (5); col. 2, lines 31-36), wherein said plant comprises on the ground beneath said receptor devices, between rows of adjacent supporting poles, at least one greenhouse configured for intensive cultivation of agricultural products (greenhouses (1) are below the solar tracker (5)), and said handling system comprising an electronic processing unit (3) capable of controlling movement of said receptor devices (10) and automatic equipment for intensive greenhouse cultivation using a software configured for calculating shading of said receptor devices (col. 3, line 46 - col. 4, line 9).
Hinson does not explicitly disclose software configured for calculating the indoor conditions of the at least one greenhouse according to predetermined parameters, agricultural yield, and energy production, on the basis of current and anticipated data, and configured for calculating achievement of greenhouse energy balance, taking into account agricultural needs, said plant further comprising a plurality of monitoring devices configured to monitor environmental conditions in said plant outside the at least one greenhouse, wherein said electronic processing unit is configured to control movement of the receptor devices sending a portion of the power generated by the plant for controlling and feeding the automatic equipment in the at least one greenhouse, and control the automatic equipment to regulate conditions inside the at least one greenhouse, said electronic processing unit receiving data from said monitoring devices and controls movement of the receptor devices and the automatic equipment in order to regulate conditions inside the at least one greenhouse according to the type of crop being implanted for obtaining balance between energy production and agricultural production.
Kodama teaches a plant further comprising a plurality of monitoring devices configured to monitor environmental conditions in said plant outside the at least one greenhouse (paragraph [0056] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant of Hinson with the monitoring devices as taught by Kodama in order to determine environmental conditions outside of the at least one greenhouse for a more precise range for better control of the equipment used (Kodama: paragraphs [0056] and [0057]).
Ducros teaches software configured for calculating the indoor conditions of the at least one greenhouse according to predetermined parameters, agricultural yield, and energy production, on the basis of current and anticipated data, and configured for calculating achievement of greenhouse energy balance, taking into account agricultural needs (lines 367-422 of machine translation), and control the automatic equipment to regulate conditions inside the greenhouse (lines 367-422 of machine translation, sensors supplied by the photovoltaic module while being controlled by the control unit). It would have been obvious to one of ordinary skill in the art before the elective filing date of the claimed invention to have modified the plant of Hinson modified by Kodama to control automatic equipment based on predetermined parameters and all environmental conditions collected in order to optimize energy balance and provide an intelligent, autonomous plant (Ducros: lines 367-422 of machine translation). Please note in the combination the solar energy receptor devices are taught by Hinson. 
Chuang et al. teaches wherein said electronic processing unit (what controls the air conditioning equipment, see paragraph [0003] of machine translation) is configured to control movement of the receptor devices (paragraph [0033] of machine translation, controls for driver (52) that rotates the receptor devices) sending a portion of the power generated by the plant for controlling and feeding the automatic equipment in the at least one greenhouse (paragraph [0036] of machine translation discusses the use of the electronic processing unit providing power to automatic equipment (heating device) in the at least one greenhouse), said electronic processing unit receiving data from said monitoring devices and controls movement of the receptor devices and the automatic equipment in order to regulate conditions inside the at least one greenhouse according to the type of crop being implanted for obtaining balance between energy production and agricultural production (paragraph [0043] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power generation plant of Hinson modified by Kodama and Ducros with the electronic processing unit as taught by Chuang et al. in order to automate and provide improved power generation and growth rate of plants (Chuang et al.: paragraph [0043] of machine translation).
Regarding claim 2, Hinson as modified by Kodama, Ducros, and Chuang et al. teaches (references to Ducros) wherein said automatic equipment comprises at least one of the following devices: air conditioning devices inside the at least one greenhouse, humidifier/dehumidifier devices, shading devices for greenhouse glasses, artificial lighting devices, ventilation devices, motorized windows, mobile thermal screens, irrigation devices, rainwater recovery, power storage devices, and heat storage devices (lines 399-403, means for regulating the humidity in the greenhouse).
Regarding claim 5, Hinson as modified by Kodama, Ducros, and Chuang et al. teaches (references to Kodama) wherein said monitoring devices comprise at least one of the following sensors: sensors of temperature inside/outside the at least one greenhouse, sensors of humidity inside/outside the greenhouse, soil humidity sensors, gauges of air velocity inside the at least one greenhouse, luminosity sensors, sensors for checking dew point, CO2 concentration sensors, wind speed and direction gauges, rain sensors, solar radiation, and atmospheric pressure sensors (paragraphs [0056] and [0057], luminance sensor).
Regarding claim 7, Hinson as modified by Kodama, Ducros, and Chuang et al. teaches (references to Hinson) wherein the receptor devices are photovoltaic panels (Abstract, array (4) of solar panel assembles (10) is a photo-voltaic module).
Regarding claim 11, Hinson as modified by K Kodama, Ducros, and Chuang et al. teaches (references to Ducros) wherein system optimization is achieved using production forecasts of an energy component of the receptor devices and of an agricultural component resulting from weather forecasts and changes in the parameters of the greenhouse (lines 419-426 of machine translation).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinson (US 9509247) in view of Kodama (CN 105228441), Ducros (FR 3042382), and Chuang et al. (JP 2011015676, machine translation attached), and further in view of Matsuura (JP 2016073100).
Regarding claim 8, Hinson as modified by Kodama, Ducros, and Chuang et al.  does not explicitly disclose wherein the receptor devices rotate around a second axis, substantially orthogonal to said first axis.
Matsuura teaches wherein the receptor devices rotate around a second axis, substantially orthogonal to said first axis (Abstract; Figures, for example Figure 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plant of Hinson modified by Kodama, Ducros, and Chuang et al. with an additional rotational axis as taught by Matsuura in order to improve the sun tracking operation (Matsuura: Abstract).
Regarding claim 9, Hinson as modified by Kodama, Ducros, Chuang et al., and Matsuura teaches (references to Matsuura) wherein said handing system comprises a rotating main profile around said first axis, to which a plurality of secondary profiles associated with said main profile are connected, the receptor devices being fixed on said secondary profiles (Abstract; Figures).
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5, 7-9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643